DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statement filed 08 June 2021 has been considered.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of producing wax esters, classified in CPC C12P 7/6436.
II. Claim 11, drawn to a strain of Yarrowia lipolytica, classified in CPC C12N 1/16.
III. Claims 12-19, drawn to a method of producing omega-3 fatty acids, classified in CPC C12P 7/6427.
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 31 October 2022 is acknowledged.
Claims 11-19 are withdrawn from consideration as being directed to a nonelected invention.  Claims 1-10 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are confusing since it not apparent what genera are represented by the one letter abbreviations.  All instances of the one letter genus names should be spelled out to overcome this issue.
Claim 10 is indefinite since it is not apparent what are the metes and bounds of a T7 RNA polymerase “system”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzapple et al. (US Publication No. 2013/0224811) in view of Dicosimo et al. (US Publication No. 2013/0071891).
Holtzapple et al. describe methods for producing a wax ester in recombinant host cells engineered to express an alcohol-forming fatty acyl reductase and a wax ester synthase (abstract; paragraph [0006]).  Nucleic acids encoding the enzymes are operably linked to a promoter (paragraph [0007]).  The recombinant host cell can comprise a nucleic acid encoding an alcohol-forming fatty acyl reductase from Homo sapiens, Arabidopsis thaliana or Mus musculus (paragraph [0108]), and the wax ester synthase can be from Marinobacter hydrocarbonoclasticus, Acinetobacter calcoaceticus, Acinetobacter baylyi or Rhodococcus opacus (paragraph [0121]).  Appropriate recombinant host cells include any appropriate photosynthetic microorganism such as a cyanobacterium or a eubacterium of which Escherichia coli and Bacillus subtilis are notoriously well-known recombinant host bacteria (paragraph [0193]).  In some aspects, the carbon source for culturing a photosynthetic bacterium can be a non-reduced carbon source, i.e., the medium does not contain glucose (paragraphs [0215], [0228]).  Wax esters produced by the recombinant cells may be isolated (paragraphs [0216]-[0219]). 
Wax esters are produced by culturing the recombinant cells in a suitable culture medium (paragraph [0206]).  In a preferred aspect, fatty acids are not added to the culture medium (paragraphs [0019], [0206], [0211]).  Hence, in its broadest aspects, the methods of Holtzapple et al. may be conducted wherein fatty acids are added to the culture medium.  Holtzapple et al., however, do not describe the addition of a plant oil or lipase to the culture medium.
Dicosimo et al. describe fermentation methods for producing alcohol esters.  Paragraph [0011] describes the well-known ability of lipases to hydrolyze corn oil, canola oil, palm oil, linseed oil, jatropha oil or soybean oil to generate free fatty acids.  One or more of the fatty acids recited by Claim 4 are natural components of corn oil, canola oil, palm oil, linseed oil, jatropha oil and/or soybean oil.
It would have been obvious to one of ordinary skill in the art to have added corn oil, canola oil, palm oil, linseed oil, jatropha oil or soybean oil as well as a lipase to the culture medium of Holtzapple et al. when culturing the recombinant host cells described therein to produce wax esters because Dicosimo et al. teach that free fatty acids can be generated from these oils by a lipase and use of such a system would provide the advantage of a low cost source of fatty acids for the methods of Holtzapple et al.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holtzapple et al. (US Publication No. 2013/0224811) in view of Dicosimo et al. (US Publication No. 2013/0071891) and Keasling et al. (US Publication No. 2010/0242345).
Holtzapple et al. and Dicosimo et al. have been discussed above.  Neither reference describes the use of a T7 promoter in an E. coli host cell.
Keasling et al. describe genetically engineered microorganisms for producing fatty acid derivatives (abstract).  E. coli is a suitable host cell for producing fatty acid derivatives (paragraph [0101]) and the T7 promoter is a suitable promoter for use in such a prokaryotic host cell (paragraph [0104]).
It would have been obvious to one of ordinary skill in the art to have used a T7 promoter in the recombinant E. coli host cell of Holtzapple/Dicosimo because Keasling teach that the T7 promoter is a useful one for use in E. coli host cells for producing fatty acid derivatives.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication No. 2022/0056491 is the publication which corresponds to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652